IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Norman E. Gregory,                    :
                       Petitioner     :
                                      :
                 v.                   :   No. 245 M.D. 2015
                                      :
Pennsylvania State Police,            :
                         Respondent   :


PER CURIAM                          ORDER


     NOW, May 1, 2017, it is ordered that the above-captioned Memorandum
Opinion, filed March 21, 2017, shall be designated OPINION and shall be
REPORTED.